IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2789 Disciplinary Docket No. 3
                                         :
DIANE L. ROHRMAN                         :   No. 54 DB 2021
                                         :
                                         :   (Chester County Court of Common Pleas,
                                         :   Criminal Division No. CP-15-CR-4231-2019)
                                         :
                                         :   Attorney Registration No. 88124
                                         :
                                         :   (Chester County)



                                        ORDER

PER CURIAM
       AND NOW, this 6th day of May, 2021, the Joint Petition for Temporary Suspension

is granted, Diane L. Rohrman is placed on temporary suspension, see Pa.R.D.E.

214(d)(5), and she shall comply with all the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order are specifically

preserved. See Pa.R.D.E. 214(f)(2).